Defendant appeals from a judgment of a city magistrate, holding a Court of Special Sessions of the City of New York, Borough of Queens, convicting him of the crime of hook-máking (Penal Law, § 986). Judgment of conviction reversed on the law, the information dismissed and the fine remitted, on the ground that the evidence was not sufficient to warrant the finding of guilt beyond a reasonable doubt. Appeal from sentence dismissed. Lewis, P. J., Hagarty and Nolan, JJ., concur; Johnston and Adel, JJ., dissent and vote 'to affirm.